                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                3:06-CR-00361-RJC-DCK
 USA                                              )
                                                  )
                                                  )
     v.                                           )           ORDER
                                                  )
 DEVIN NATHANIEL PORTER                           )
                                                  )
                                                  )

          THIS MATTER is before the Court upon the Government’s Motion to Dismiss, (Doc.

No. 77), the Petition alleging a violation of the Defendant’s supervised release, (Doc. No. 76),

without prejudice.

          Based on information in the motion, the Court finds good cause to grant the requested

relief.

          IT IS ORDERED that the Government’s motion, (Doc. No. 77), is GRANTED and the

Petition alleging a violation of the Defendant’s supervised release, (Doc. No. 76), is

DISMISSED without prejudice.


                                            Signed: May 1, 2019
